979 F.2d 856
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gilbert CARRASCO-GARCIA, Defendant-Appellant.
No. 89-10480.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 5, 1992.*Decided Nov. 23, 1992.

Before HUG, FLETCHER and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Gilbert Carrasco-Garcia appeals the sentence imposed under the Sentencing Guidelines following his entry of a guilty plea to one count of bank robbery, in violation of 18 U.S.C. § 2113(a).


3
Counsel for Carrasco-Garcia filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), which identified one possible issue for review:  whether the district court judge erred in sentencing Carrasco-Garcia to a sentence at the upper end of the Guidelines range when the U.S. Attorney's Office recommended the minimum sentence pursuant to a plea agreement.


4
The district judge is not bound to follow the prosecutor's recommended sentence and has discretion to sentence within the Guidelines range.   See United States v. Pelayo-Bautista, 907 F.2d 99, 102 (9th Cir.1990).   Additionally, the record reflects that the district judge cited "the severity of the crimes," Carrasco-Garcia's "background involving weapons, either guns and/or knives" and his "propensity to commit violence" as factors warranting the sentence.   This court's jurisdiction is limited to determining that the sentence imposed by the district court was within the correctly applied Guideline range.   Id. at 101.   We are satisfied on that score.   Beyond that, we have no capacity to review or revise the sentence imposed.   After considering the record on appeal, we discern no other possible issue for appeal.


5
The motion of counsel to withdraw is GRANTED and the judgement and sentence is AFFIRMED.


6
GRANTED and AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3